Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Detailed Action
Applicant amended claims 1, 8 and 17 and presented claims 1-20 for examination.

Claim Objections
Claims 4 , 8 and 17 are objected to for the following informalities.
Claim 4 recites “the search session” which lacks antecedent basis.
Claim 8 recites “to the index” which lacks antecedent basis.
Claim 17 recites “according to the index” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saklikar et al. Pub. No.: US 2007 /0209069 (Saklikar.) 

Claim 1.	Saklikar teaches: 
A method performed by one or more computing devices, the method comprising:
receiving by a search engine, from a user device operated by a user, a search string entered by the user, (¶¶ 37, 85, a push-to-ask protocol layer functions as search engine by receiving questions from users and generating results from users’ social network, a local knowledge repository and internet; ¶ 182, “session initiation protocol has a concept of "session" that can be re-used in scenarios where there are multiple question/answer exchanges for a same purpose or where there are multi-level question/answer exchanges”) and based on receiving the search string, the search engine, or a module in communication therewith:   
analyzing the search string to identify a topic of the search string; (¶¶ 84, 92, 104, 125, a received question is semantically analyzed for identifying the question intended by the user; the intention of the user is a context/topic of the question)
automatically determining that the identified topic is among a set of pre-determined topics, (¶¶ 84, 92, 104, 125, a received question is characterized as pertaining to a specific domain of inquiry or expertise to be matched with similar/predetermined context-based trust indicators in the user’s social network; ¶¶ 65, 73-78, a set of topics/ specific domain of inquiry or expertise is predetermined by associating each individual in the user’s social network with particular contextual factors such as technical, nature hiking, rap music, etc. directly using the user input or by a learning-based approach) and based on the determining: 
(i) formulating a message comprising content automatically generated based on the search string, (¶¶ 45, 84, 92, 104, 125, 130, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question; the question itself or a transformed question is sent to the user social network) (ii) identifying a pre-determined subset of contacts from a social network that are associated with the identified topic of the search string, (¶¶ 68, 74, 78, 101-102, 104, a subset of contact/trusted contact is determined for answering the user question: “Each social contact in the user's social network could be associated with some trust factor” and based on the trust factor, “a given candidate recipient may be trusted to provide a useful answer in a given context”; “This function 506 serves generally to use trust factors as are associated with social contacts with the user's social network to generate and/or verify a list of questionees/answerers who are (or should) be involved in the question and answer process”; the subset is predetermined due to associating trust factors by users or learning approach in ¶¶ 73-78) (iii) creating a contact group for the user, the contact group including the pre-determined subset of contacts, and (¶¶ 68, 74, 78, 101-102, 104, a list of candidate contacts/recipients of a question is generated based on the trust factor associated with each recipients/a pre-determined subset: “A significant function of the questioneer and answerer list management function 506 comprises the generation of a list of questionees who are candidate recipients of a question to be posed…Each social contact in the user's social network could be associated with some trust factor…a given candidate recipient may be trusted to provide a useful answer in a given context”) and (iv) forwarding the message to the created contact group without input or approval from the user; and (¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic)
receiving, from the contact group, replies to the message forwarded to the contact group, the replies sent by users of the social network in response to user devices operated thereby receiving the message; (¶¶ 58, 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)  
generating, by the search engine, a search result page corresponding to the search string; (¶¶ 85, 89, relevant answers/search results are generated from internet)  
sending the search result page from the search engine to the user device for display thereby; and (¶¶ 63, 85, generated search result is presented to the user though a user interface)  
sending the replies, by the search engine or the module, to the user device for display thereby. (¶¶ 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)

Claim 2.	A method according to claim 1, further comprising:
setting a time for how long the message is to be presented for review by the social network users who receive the message. (Saklikar ¶ 124, there is a timing requirement for receiving answer)

Claim 3.	A method according to claim 2, further comprising:
determining that a user of the social network has not viewed or responded to the message before the time and removing the message from consideration by the user of the social network; and routing the message to another user of the social network based on removing the message from consideration. (Saklikar, ¶¶ 121, 127, 129, 156, a question is sent to a different set of questionees if no trustworthy useful answers, i.e., not viewed or responded to the message based on time constraints  were received from a fist set of questionees)

Claim 6.	A method according to claim 5, wherein the replies provided to the user device do not identify whichever users of the social network provided the replies. (Saklikar, ¶ 90, user’s privacy is maintained based on local and/or system defined policies)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saklikar as applied to claim 1 above in view of Moxley et al., Pub. No.: US 20110246910 (Moxley.)

Claim 4.	Saklikar taught the method of claim 1; Saklikar did not specifically teach but Moxley teaches wherein the search engine or the module determines to automatically forward the message to the social network based on a user action directed to the search engine during the search session and before submitting the search string to the search engine. (Moxley, ¶ 31, wherein “the first user may choose to skip the action of obtaining search engine results, and may proceed instead to initiate conversational question and answer through the search engine home page 150 or another page” indicates that based on the user interaction directed to the search engine the user question is sent to the user social network)
Saklikar and Moxley are combinable because they provide for a user submitted question be viewed and answered by the trusted user social network. Saklikar, ¶¶ 78, 85-89, discloses providing answer in response to a question received from a user using internet, local repository and the user’s social network. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the search engine or the module determines to automatically forward the message to the social network based on a user action directed to the search engine during the search session and before submitting the search string to the search engine because doing so would further increase usability of Saklikar by explicitly directing the user question to the user’s social network if the user chooses to skip the action of obtaining search engine results)

Claim 5.	 A method according to claim 1, wherein the message is sent to the user devices of the users of the social network without identifying the user to the users of the social network. (Moxley, ¶ 37, user information is removed)

Claim 7.	A method according to claim 1, further comprising:
receiving by the search engine, from the user device, a second search string entered by the user during the search session, and based on receiving the second search string: (Moxley, ¶¶ 26-28, a first search stirring did not generate satisfactory result; a second search string is directed to the user social network)
generating, by the search engine, a second search result page corresponding to the second search string; (Moxley, ¶ 28, results are generated based on questions posted to the user social network)  
including, by the search engine or the module, in the second search result page:
(i) one or more of the replies or (ii) a user interface element configured to respond to user activation thereof by displaying one or more of the replies; and  (Moxley, ¶ 28, results are generated based on questions posted to the user social network)  
sending the second search result page from the search engine to the user device for display thereby. (Moxley, ¶¶ 28, 35, generated results based on questions posted to the user social network are displayed in a user interface)

Claim 8.	Saklikar teaches: 
A method performed by one or more computing devices, the method comprising:
analyzing, by a Internet search engine or a module in communication therewith, the search string, to identify a feature of the search string, (Saklikar, ¶¶ 84, 92, 104, 125, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question) determining the identified feature is among a set of pre-determined features, (¶¶ 84, 92, 104, 125, a received question is characterized as pertaining to a specific domain of inquiry or expertise to be matched with similar/predetermined context-based trust indicators in the user’s social network; ¶¶ 65, 73-78, a set of topics/ specific domain of inquiry or expertise is predetermined by associating each individual in the user’s social network with particular contextual factors such as technical, nature hiking, rap music, etc. directly using the user input or by a learning-based approach) based on the identified feature, (i) determining, by the Internet search engine or the module, to automatically generate and automatically send a message comprising content about the search string to a social network in communication with the Internet search engine, (¶¶ 45, 84, 92, 104, 125, 130, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question; the question itself or a transformed question is sent to the user social network) (ii) identify a pre-determined subset of contacts from the social network that are associated with the identified feature of the search string, (¶¶ 68, 74, 78, 101-102, 104, a subset of contact/trusted contact is determined for answering the user question: “Each social contact in the user's social network could be associated with some trust factor” and based on the trust factor, “a given candidate recipient may be trusted to provide a useful answer in a given context”; “This function 506 serves generally to use trust factors as are associated with social contacts with the user's social network to generate and/or verify a list of questionees/answerers who are (or should) be involved in the question and answer process”; the subset is predetermined due to associating trust factors by users or learning approach in ¶¶ 73-78) (iii) create a contact group for the user, the contact group including the pre-determined subset of contacts from the social network, wherein the social network posts messages to users thereof and receives replies to the posted messages, to the created contact group; (¶¶ 68, 74, 78, 101-102, 104, a list of candidate contacts/recipients of a question is generated based on the trust factor associated with each recipients/a pre-determined subset: “A significant function of the questioneer and answerer list management function 506 comprises the generation of a list of questionees who are candidate recipients of a question to be posed…Each social contact in the user's social network could be associated with some trust factor…a given candidate recipient may be trusted to provide a useful answer in a given context”) and wherein, (iv) based on the determining, without receiving an approval input from the user, the Internet search engine or the module sends the message to the created contact group; (Saklikar, ¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic)
generating, by the Internet searching engine, a search results page corresponding to the search string, to be relevant to the search string; (¶¶ 85, 89, relevant answers/search results are generated from internet)  
receiving, by the Internet search engine or the module, from the contact group, replies to the message sent to the contact group, the replies provided by devices operated by users of the social network that received the message and generated the replies based on the message, the replies received by being posted to the social network; (¶¶ 58, 63, 85-89, 136-137, answers are collated and provided to the user through a user interface; ¶ 50, wherein “a corresponding process 300 practiced by a network entity (such as an application driven end user device) can provide for the maintenance 301 or a record of at least one other network entity such as, but not limited to, a corresponding social network comprising, for example, family members, co-workers, schoolmates, friends, and so forth (or the end user platforms as are associated with such persons or institutions)” and ¶ 58, “forwarding a message to yet another network entity (or entities), receiving an answer (or answers) to the posed question in response, and then determining whether to use one or more of these received answers (alone or in aggregation) as a response, in whole or in part, to the question” indicates that the answers to the message sent to the contact group is received) 
sending, by the Internet search engine, the search results page to a user device in response to receiving the search string from the Internet search engine; and (Saklikar ¶¶ 63, 85, generated search result is presented to the user though a user interface)  
sending the received replies to the user device. (Saklikar ¶¶ 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)
Saklikar did not specifically teach:
generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string.
Moxley teaches:
generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string. (Moxley, ¶¶  9, 63, 77, 83, wherein a search engine comprising an index of documents on the Internet is used for generating search result in response to a user query)
Saklikar and Moxley are combinable because they provide for a user submitted question be viewed and answered by the trusted user social network. Furthermore,  Saklikar ¶ 89 implicitly discloses an index of documents on the internet by accessing a local repository and an external source such as the Internet for relevant content as well as retaining relevant past history for providing access to the previously presented results. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing generating, by the Internet searching engine applying the search string to the index, a search results page corresponding to the search string, wherein the search results page comprises links to documents in the search index that the search engine determined, according to the search index, to be relevant to the search string because doing so would further increase usability of Saklikar by explicitly utilizing an index for accessing content stored in local repository and the external source such as the Internet.

Claim 9.	A method according to claim 8, wherein the feature of the search string comprises the search string being in the form of a question. (Saklikar, ¶ 83, “A question entered by a user may be submitted in a form comprising a set of words or phrases”)

Claim 10.	A method according to claim 9, further comprising determining that the search string comprises a topic that matches a topic pre-determined to be associated with the social network, wherein the determining is further based on the topic of the search string being determined to match the pre-determined topic associated with the social network. (Saklikar, ¶¶ 84, 92, 104, 125, a received question is characterized as pertaining to a specific domain of inquiry or expertise to be matched with similar/predetermined context-based trust indicators in the user’s social network)

Claim 11.	A method according to claim 8, wherein the search results page does not comprise any of the received replies or any links thereto. (Moxley, ¶¶ 22, 46, 48 wherein too few search result and a low rating advertiser for providing a reply indicates that page does not comprise any of the received replies or any links) 

Claim 12.	A method according to claim 8, wherein a plurality of modules in communication with the Internet search engine are respectively associated with social networks, wherein the module forwards the message to the social network, and wherein the determining includes selecting the module, from among the plurality of modules, based on the feature of the search string. (Saklikar, ¶¶ 84, 92, 95,  104, 125, a received question is characterized as pertaining to a specific domain of inquiry or expertise to be matched with similar/predetermined context-based trust indicators in the user’s social network using an associated push-to-ask application function; ¶¶ 88, certain question are answered by certain modules/automated means)

Claim 13.	A method according to claim 8, further comprising capturing supplemental information about the user and including the supplemental information with the message sent to the social network. (Saklikar, ¶ 80,  supplemental information such as a relevant transactional is associated with a question) 

Claim 14.	A method according to claim 13, wherein the supplemental information comprises a location of the user device or information about a search session the Internet search string and other search strings submitted to the Internet search engine via the user device. (Saklikar, ¶ 80, “if the user is in-between a financial transaction while issuing the query and the query is related to the transaction in some manner, then the possible financial value of the involved transaction could be used for choosing the trust factor requirement”; ¶ 81, “if the same question has been asked multiple times within a short span, then this may indicate that the user did not get or was not satisfied with the resultant answer(s). If the user did not get a sufficient number of answers, then the required trust factor may be reduced so as to allow more questionees to answer the Question”)

Claim 15.	A method according to claim 8, further comprising, by the Internet search engine or the module: generating a response page comprising the replies or links thereto and sending the response page to the user device for display thereby, wherein the response page does not comprise an index-based search results page of the search engine. (Saklikar ¶¶ 63, 88, 136-137, answers submitted by the user’s social network  are collated and provided to the user through a user interface)

Claim 16.	A method according to claim 15, wherein only replies received within a predefined period of time are included in the response page. (Saklikar ¶ 124, there is a timing requirement for receiving answer)

Claim 17.	Saklikar teaches: 
A method performed by one or more computing devices, the method comprising:
transmitting, by a search engine, to a client device, a search result page corresponding to a search string; (¶¶ 63, 85, 89, relevant answers/search results are generated from internet and displayed in a user interface) 
 analyzing the search terms to identify a topic of the search string, and (¶¶ 84, 92, 104, 125, a received question is semantically analyzed for identifying the question intended by the user; the intention of the user is a context/topic of the question)
automatically determining that the identified topic is among a set of pre-determined topics, (¶ 104, a topic of a question is determined to be related to specific domain of inquiry or expertise; ¶¶ 65, 73-78, a set of topic/ specific domain of inquiry or expertise is predetermined by associating each individual in the user’s social network with particular contextual factors such as technical, nature hiking, rap music, etc. directly using the user input or by a learning-based approach) and based on the identified topic of the search string, without intervention from a user, (¶¶ 45, 84, 92, 104, 125, 130, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question; the question itself or a transformed question is sent to the user social network; ¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic)
(i) automatically formulating a message comprising content generated based on the search string, (¶¶ 45, 84, 92, 104, 125, 130, a received question is semantically analyzed for identifying the question intended by the user/context/topic of the question; the question itself or a transformed question is sent to the user social network) (ii) identifying a pre-determined subset of contacts from a social network that are associated with the identified topic of the search string, (¶¶ 68, 74, 78, 101-102, 104, “Each social contact in the user's social network could be associated with some trust factor” and based on the trust factor, “a given candidate recipient may be trusted to provide a useful answer in a given context”; “This function 506 serves generally to use trust factors as are associated with social contacts with the user's social network to generate and/or verify a list of questionees/answerers who are (or should) be involved in the question and answer process”) (iii) creating a contact group for the user, the contact group including the pre-determined subset of contacts, and (¶¶ 68, 74, 78, 101-102, 104, a list of candidate contacts/recipients of a question is generated based on the trust factor associated with each recipients: “A significant function of the questioneer and answerer list management function 506 comprises the generation of a list of questionees who are candidate recipients of a question to be posed…Each social contact in the user's social network could be associated with some trust factor…a given candidate recipient may be trusted to provide a useful answer in a given context”) (iv) sending the message to the contact group; and (¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic)
receiving from the contact group, by the search engine, replies to the message submitted by users of the social network in response to the message; and (¶¶ 58, 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)  
transmitting the replies to the client device for display thereby. (¶¶ 63, 85-89, 136-137, answers are collated and provided to the user through a user interface)

Saklikar did not specifically teach:
the search result page comprising links to documents determined by the search engine, according to the index, to be relevant to the search terms.
Moxley teaches:
the search result page comprising links to documents determined by the search engine, according to the index, to be relevant to the search terms. (Moxley, ¶¶  9, 63, 77, 83, wherein a search engine comprising an index of documents on the Internet is used for generating search result in response to a user query)
Saklikar and Moxley are combinable because they provide for a user submitted question be viewed and answered by the trusted user social network. Furthermore,  Saklikar ¶ 89 implicitly discloses an index of documents on the internet by accessing a local repository and an external source such as the Internet for relevant content as well as retaining relevant past history for providing access to the previously presented results. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the search result page comprising links to documents determined by the search engine, according to the index, to be relevant to the search terms because doing so would further increase usability of Saklikar by explicitly utilizing an index for accessing content stored in local repository and the external source such as the Internet.

Claim 18.	 A method according to claim 17, wherein the replies are not included with the search result page. (Saklikar, ¶¶ 63, 88, 136-137, answers submitted by the user’s social network  are collated and provided to the user through a user interface; Moxley, ¶ 35)

Claim 19.	 A method according to claim 17, further comprising automatically generating content of the message based on the search terms. (Saklikar, ¶¶ 83-84, “the question generation function 503 provides for semantic analysis of a question 1001…A question entered by a user may be submitted in a form comprising a set of words or phrases. The semantic analysis 1001 serves to semantically parse such input to identify the question intended by the user”)
Claim 20.	A method according to claim 17, wherein the social network is selected from among candidate social networks based on a pre-determined association between the topic of the search string and the social network. (Saklikar, ¶¶ 37-38, 47, 104, 108, the received question is disseminated to the user’s social network based on the level of usefulness of a given candidate answering the question in a given context/topic; ¶¶ 84, 92, 104, 125, a received question is characterized as pertaining to a specific domain of inquiry or expertise to be matched with similar/predetermined context-based trust indicators in the user’s social network; Moxley, ¶¶ 6, 23, 28, 32, 34, 57)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for the following reason.
Applicant argues “The system in Saklikar applies the trust factors based on a "trust factor requirement associated with" each question input by the user. Saklikar, para. [0078]. The "trust factor requirement ... must be met before the question can be processed" and a list of potential answerees from the social network "must satisfy the trust factor requirement for a given question prior to being selected as a possible recipient of that question." Id. As described, in each instance of Saklikar, the system must process and assess the trustworthiness of each potential social contact to answer the question based on a trust indicator score which must exceed a trust factor requirement on every iteration of the user inputting a question. Thus, the system does not predetermine a social contact prior to receiving the question. Remarks. 9-10.
In response: Matching a trust factor requirement with a trust factor associated with each social contact in the user’s social network means the associated trust factor is precalculated or predetermined as disclosed in Saklikar, FIGs. 6-9 and ¶¶ 68-76. For example, a trust factor assigned to a contact may be determined explicitly by a user and then the assigned trust factor is used by the system for answering the user question. The system further uses questions/answers interactions of users for adjusting an assigned trust factor to a social contact in the user’s social network: “one or more means for generating trust information regarding the user's social contacts. These means can comprise, for example, user-input based trust associations 601, learning-based trust associations 602, and so forth. This function can further comprise context-based trust associations 603 based, for example, on contextual information about the social contacts… By one approach users can give their inputs regarding a trust factor that they want to associate with their social contacts. User inputs would be collected and the social contacts would be tagged with the respective trust-factors. This approach can be used with any of the representation formats discussed above. By a learning-based approach of trust management, the trust associated with a social contact changes, based on the push-to-ask application's interaction with that particular social contact. This can be more of a dynamic process, wherein each social contact's associated trust factor changes over a period of time as the system progresses… When the user finds the answer useful, then effectively the usefulness value of the answering social contact goes up, whereas this value may go down in case of a useless answer. Thus, at each question-answer interaction, effectively the trust associated on the social contact can change and this dynamically adjusted trust then used for further question-answer interactions.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159